Citation Nr: 1513590	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-33 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded the case in October 2014.  There was substantial compliance with the Board's remand directives.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

IBS was not manifest during service and is not attributable to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for IBS are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in January 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability has been obtained.  

In October 2014, the Board remanded this case for an examination, specifically looking to certain dates in the Veteran's service treatment records.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes his IBS in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Additionally, the examiner indicated that she read the whole file, and made references to the specific dates mentioned by the Veteran.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection for IBS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

During service, the Veteran occasionally presented with diarrhea, loose bowels, stomach cramping, and nausea, sometimes for multiple days.  These incidents are noted in his service treatment records from September 1987, November 1988, November 1989, May 1993, June 1993, March 1994, and January 2003.  Several of these incidents were diagnosed as gastroenteritis.  At other times, the Veteran's service treatment records note that he had loose stools, often accompanied by flu-like symptoms.  In October 2003, the Veteran noted on a post-deployment form that he had diarrhea, frequent indigestion and vomiting while on deployment.  In November 2003, the Veteran marked on a form that he had "rectal disease, hemorrhoids, or blood from rectum," but later on the form noted, "not really," in regard to that remark.  (It is noted that the Veteran has been service-connected for gastroesophageal reflux disease. )

The Veteran has a current diagnosis of IBS, diagnosed at his November 2014 VA examination.  The examiner opined that the Veteran reported constipation and occasionally diarrhea upon return from the Gulf War.  The Veteran also reported occasionally yellow or semisolid stool, and also described a cycle where he would have diarrhea for a few days, normal bowels for few days, and constipation for a few days.  At the time of the examination, the Veteran's last diarrhea episode was 2.5 weeks prior, and last episode of constipation was a month prior.  The examiner indicated that the Veteran had occasional episodes of bowel disturbance with abdominal distress, with episodes of exacerbations and/or attacks of the intestinal condition seven or more times per year.  She noted that the Veteran stays close to the bathroom at work, and takes Imodium or Pepto Bismol, but that the condition does not affect his ability to work.

There is not a nexus between the Veteran's bowel problems in service and his current IBS.  After separation, the Veteran's private treatment records in July, August and October 2004 noted that the Veteran had no recent history of abdominal pain, nausea, vomiting, abdominal bioatedness, belching, heartburn, dyspepsia, irregular bowel movements, constipation, diarrhea, abdominal gas, hemorrhoids, inguinal, abdominal or hiatal hernias, poor appetite, food intolerances, hematochezia, melena, overeating, or rectal bleeding.  The Veteran did complain of belching and heartburn, which he attributed to beans.

At the November 2014 VA examination, the examiner opined that she believed the condition was less likely than not incurred in or caused by service.  The examiner stated that the Veteran's gastrointestinal incidents in service did "not show the classic symptoms of IBS."  She also noted that the Veteran's in-service incidents were described as either viral gastroenteritis, general diarrhea, or soft stool, which does not correlate with the classic presentation of IBS of alternating diarrhea and constipation with "crampy low [abdominal] pain."  The examiner indicated that while the Veteran occasionally described abdominal pain among his symptoms, he had an x-ray in February 2005 which indicated sigmoid diverticulosis, which could explain abdominal discomfort.  She also noted that there was no diagnosis of IBS in the Veteran's treating physician's notes.  Based on this evidence, the examiner concluded that it was less likely than not that IBS had its onset in military service.  The Veteran's claims file contains no other medical or lay statements that contradict the conclusions of the VA examiner.

The Veteran contends in his application that his IBS was caused by or related to service.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, the Veteran lacks the medical knowledge necessary to determine the etiology of his IBS, and because of that, his mere contention, without supporting evidence, is given little weight.

For all the foregoing reasons, the claim for service connection for IBS is denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for IBS is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


